Case 1:20-cr-20163-RNS Document 10 Entered on FLSD Docket 04/16/2021 Page 1 of 1




                         U M TED STATES D ISTRICT C OURT
                         SotrrltEM D lsTm c'r OF FLOD A
                          CaseN o.20-CR -20163-SCOLA


 U nited States ofA m erica,

           M.


  CARLOSENTRIQUE URBANO.FERM IN,
                                   /

                          W A IV ER O F O     IC TM EN T

          CARLOS ENTRIQUE URBAN O-FERM IN,the above named defendant
  who is accused of C O N SPm AC Y TO D E FR AU D TH E U N ITE D STA TE S,

  being advised ofthenature ofthe chargets),theproposed information,and ofmy
 rights,hereby waived in open courton 4/15/2021,prosecution by lndictm ent and

  consentthatthe proceeding m ay be by lnform ation ratherthan by lndictm ent.


                                                la < # - >
                                 D efendant


                                                gy ôl/.
                                                      > -f
                                 CounselforD efendant




                                 Lauren F.Louis
                                 U nited StatesM agistrate Judge
